Citation Nr: 1115614	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and sister-in-law




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran died in June 1997.  The appellant in this matter is his surviving spouse. 

In May 2010, the appellant and her sister-in-law testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  Later in September 2010, the appellant submitted additional evidence with a waiver of initial RO consideration of these new documents.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2010).


FINDINGS OF FACT

1.  At the time of death, the Veteran was not in receipt of service connection for any disability.

2.  The death certificate reported the Veteran's date of death as June [redacted], 1997 and noted that the immediate cause of death was metastatic carcinoma of the pharynx, with a significant condition contributing to death being carcinoma of the pharynx.

3.  The evidence of record does not demonstrate that a disability of service origin, to include carcinoma of the pharynx, contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the appellant in a letter from the RO dated in February 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing her claim, and identified the appellant's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied for the cause of the Veteran's death and, therefore, no rating or effective date will be assigned with respect to this claimed condition.

Certain additional VCAA notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

In this case, no notice specifically complying with Hupp was provided the appellant; however, the Board finds that the appellant was not prejudiced by this lack of notice.  The record indicates the Veteran did not have any service-connected disabilities at the time of his death.  Therefore, providing notice of this would not result in the appellant altering her claim.  Concerning the third element, the February 2007 letter informed the appellant she should provide medical evidence "that will show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service."  Thus, the appellant was provided a basic picture of how to obtain service connection.  Furthermore, the appellant has alleged service connection for the cause of the Veteran's death should be based upon his exposure to herbicides-- she essentially argued that the Veteran's service in Vietnam exposed him to herbicides which, she claimed, led to his carcinoma of the pharynx which metastasized and was listed as the immediate cause of his death.  In other words, she has invoked the presumptive provisions, demonstrating some familiarity with ways service connection could be granted.  It is clear from the written submissions and oral testimony of the appellant, her representative, and her sister-in-law (a VA nurse practitioner) that the appellant understood the basis of her claim.  In addition to the VCAA letter noted above, the appellant received additional notice of the information and evidence needed to substantiate her claim as it was developed, including her receipt of the August 2008 statement of the case and her participation in the May 2010 Board hearing.  An additional remand to send her a letter with the proper Hupp notice, notifying her that her husband was not service-connected for any disability, would not benefit the appellant in this case as she is already aware of the claim's requirements.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the parties regarding what further evidence they should submit to substantiate their claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances as to when a remand would not result in any significant benefit to the claimant).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as relevant private medical records have been requested or obtained and the claims file was reviewed by an appropriate VA examiner for the purposes of obtaining a medical opinion with respect to the appellant's claim.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that has not been obtained that is necessary for a fair adjudication of the claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant.

Cause of Death - Laws and Regulations

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The record reflects that at the time of his death, the Veteran was not service-connected for any disability.  Accordingly, the Veteran's death could not be caused by an already service-connected disability.  Nevertheless, the appellant may establish service connection for the cause of the Veteran's death when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

Even if presumptive service connection should fail, the United States Court of Appeals for the Federal Circuit, however, has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1042. 

Factual Background and Analysis

As indicated above, the appellant in this case is the Veteran's widow.  She has essentially contended that the Veteran's death due to metastasized carcinoma of the pahrynx was a result of his in-service exposure to herbicides during military service in Vietnam.  

According to the record, at the time of his death, the Veteran was not service-connected for any disability.  Information in the claims file shows that he filed for service connection for the residuals of exposure to Agent Orange in February 1994, but that in rating decisions dated in March 1994 and July 1994 denied service connection for carcinoma of the soft palate.  On appeal, the Board also denied service connection for cancer of the soft palate in a September 1996 decision.  

According to his DD Form 214, the Veteran served in the Republic of Vietnam for nearly a year as an armor crewman and received the Vietnam Service Medal and the Vietnam Campaign Medal with device.  Therefore, his exposure to herbicides is conceded.  

Service treatment records reveal that the Veteran was treated on several occasions for sore throat complaints (i.e., in November 1965 and November 1966).  On at least two occasions a viral upper respiratory infection was assessed (i.e., in November and December 1965).  His August 1967 discharge examination showed no abnormalities.  

Post-service, private medical records indicate that in 1990 the Veteran was diagnosed with carcinoma of the soft palate, stage II, and a biopsy showed squamous cell carcinoma.  It was noted that the Veteran had been a heavy smoker for 20 years and had quit smoking in the autumn of 1990.  

March 1994 correspondence from A.J.B., M.D., noted that he initially saw the Veteran in September 1990 for an oral lesion, which was positive for squamous cell carcinoma.  The Veteran was reported free of the disease after he underwent radiation therapy.  

May 1994 correspondence from Dr. A.J.B. confirmed a diagnosis of squamous cell carcinoma of the soft palate on the left side.  He wrote further that a current examination revealed intra-oral erythemia diffusely throughout the oral pharynx and hypopharynx area with no evidence of recurrent tumor.  Dr. A.J.B. stated that it had come to his attention that the Veteran had been exposed to Agent Orange which passes the oral cavity and hypopharynx.  He also noted that Agent Orange has been known to initiate both bronchial and laryngeal carcinomas.

In a signed statement received by VA in September 1994, the Veteran wrote that Dr. A.J.B. had informed him that his cancer was a form of soft tissue sarcoma.

September 1995 private hospital records showed a tumor was removed in a wide resection, modified neck dissection, and reconstruction of the throat area.  

April 1996 correspondence from M.P.F., M.D., indicated that an August 1995 biopsy confirmed a recurrence in the soft tissue involving the posterior soft palate extending into the left tonsillar region.  

August 1996 correspondence from H.I.G., M.D., noted that squamous cell carcinoma was identified in both the left nasal and nasopharyngeal biopsies.  She also noted that the Veteran's carcinoma was inoperable and that he was not amenable to further radiation therapy.  

In March 1997 correspondence, Dr. H.I.G. noted that the Veteran's cancer had spread to the base of the skull and that he had failed multiple courses of chemotherapy.

In June 1997, the Veteran died of pharyngeal cancer.  The death certificate listed the immediate cause of death as metastatic carcinoma of the pharynx.  No other significant conditions contributing to the cause of death were listed but for carcinoma of the pharynx.  An autopsy was not performed. 

In March 2008 correspondence, D.T.S., M.D., one of the Veteran's physicians, wrote that the Veteran had carcinoma of the pharyngeal wall, and that the Veteran had served in Vietnam and been exposed to Agent Orange.  Dr. D.T.S. said that this possibility could have caused the problem leading to his post-pharyngeal wall carcinoma.  

The appellant and the Veteran's sister testified during a May 2010 Board hearing that they knew that the Veteran had been diagnosed with cancer of the pharynx, and not the larynx, but that they believed the Veteran had breathed in Agent Orange while in service.  The Veteran's sister testified that it was difficult to discern why cancer of the larynx was associated with exposure to Agent Orange, but not cancer of the pharynx, since the hypopharynx is literally connected to the larynx and if one is breathing in you are going through the pharynx to the larynx.  She also testified that the Veteran talked about being sprayed with Agent Orange and had said that the soldiers could taste it in their mouths.  The Veteran's sister also testified that the Veteran was diagnosed at an unusually young age with cancer of the pharynx.  

In June 2010, the Veteran's sister, K.H.C., N.P., a VA nurse practitioner, submitted a signed statement to the Board.  In it, she noted that a 1995 pathology report in the file showed not only pharyngeal, tonsillar and soft tissue invasion, but also that the pterygoid muscle had invasive squamous cell carcinoma.  As the pterygoid muscle surrounds the larynx, she believed that the Veteran's cancer was so extensive that it went into the musculature surrounding his larynx.  Indeed, the fact that her brother developed throat cancer at only 44 years of age, and her assertion that the Veteran could remember what Agent Orange tasted like, led her to believe that his cancerous tissue and muscle aligning and adjoining the larynx was as likely as not caused by his exposure to Agent Orange.

As directed by a December 2010 Board request, the claims file was reviewed by an appropriate VA examiner.  In January 2011, the Board received a medical opinion from C.D., M.D., a board-certified oncologist and hematologist.  Specifically, the examiner was asked to provide an opinion regarding whether the Veteran's squamous cell carcinoma may be considered a form of soft tissue sarcoma, as Dr. A.J.B. allegedly suggested to the Veteran in 1994, and whether it was at least as likely as not that the Veteran's pharyngeal cancer was caused by or related to his exposure to herbicides while in Vietnam or had its clinical onset in service or was in any identifiable way etiologically related to the Veteran's period of military service.  

Based on a review of the Veteran's claims file and medical literature pertaining to head and neck cancer, the examiner concluded that no literature was found with which to make an association between Agent Orange and pharyngeal cancer and that this pharyngeal cancer was not a form of soft tissue sarcoma.  The examiner explained that it was not clear from the record that Dr. A.J.B. had ever stated that pharyngeal cancer was a form of soft tissue sarcoma, but that if medical personnel made such statements they would be considered erroneous.  In addition, the VA reviewer noted that the Veteran had been a heavy smoker for 20 years and had quit in 1990.  The examiner noted that most patients who were exposed to Agent Orange in Vietnam and who did not smoke or use marijuana or other drugs did not develop any kind of head and neck cancer.  Based on published literature, the VA medical reviewer found that it was reasonable to say that the Veteran's squamous cell cancer was caused by smoking and that it was highly unlikely that it was related to Agent Orange.  

The VA examiner also disagreed with the statement that the Veteran's cancer had infiltrated into the musculature surrounding the larynx as the pathology report did not support that view and the Veteran manifested a squamous cell cancer of the pharynx with local invasion.  The VA examiner ultimately opined that Agent Orange exposure was very unlikely the cause of the Veteran's pharyngeal cancer and that it was highly likely that such cancer was related to his smoking. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim for service connection for the cause of the Veteran's death and, regrettably, the appeal is denied.  Following review of the complete record, the Board finds that the weight of the competent evidence of record does not show that service connection is warranted on the theory that the Veteran's death was a result of an in-service disease or occurrence.  In reaching this decision, the Board acknowledges the appellant's assertion that the Veteran's carcinoma of the pharynx was due to in-service exposure to herbicides. 

The Board notes that Agent Orange exposure is conceded based on the Veteran's Vietnam service.  Thus, exposure to an herbicidal agent is presumed.  Moreover, the Board finds that while it has been conceded that the Veteran in this case was exposed to herbicides during his service in Vietnam, he was not diagnosed with a type of cancer that has been shown to have a positive association with exposure to herbicides.  As noted above, the Veteran's death is primarily attributable to a carcinoma that metastasized to the pharynx.  This form of cancer has not been classified as a cancer for which presumptive service connection is warranted based upon exposure to herbicide agents.  See C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  Carcinoma of the pharynx is not included in the diseases identified in 38 C.F.R. § 3.309(e) and as such, exposure to an herbicidal agent is not presumed to have caused the disorder.  Thus, service connection cannot be granted for carcinoma affecting the pharynx on this presumptive basis.  

However, even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  The Board finds that the evidence of record is negative for any persuasive medical evidence that links the Veteran's carcinoma of the pharynx to any alleged in-service herbicide exposure.  The preponderance of the medical evidence in this case does not show that the Veteran's death was due to an in-service disease or occurrence.  The Veteran's death certificate lists his cause of death as metastatic carcinoma of the pharynx.  As discussed above, the Veteran's service treatment records are negative for any indications of cancer or of a condition affecting the pharynx.  The probative medical evidence does not show a diagnosis of any type of cancer affecting the pharynx until 1990, or 23 years following the Veteran's separation from service in August 1967.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Accordingly, service connection is not warranted based on a theory of in-service disease or occurrence or as a chronic disorder manifested within a year of discharge.

In this case, the appellant has not provided any persuasive medical evidence to support her assertion that the Veteran had pharyngeal cancer that was due to exposure to herbicides in service.  As noted above, the 2011 VA expert medical opinion concluded that no literature was found with which to make an association between Agent Orange and pharyngeal cancer and that this pharyngeal cancer was not a form of soft tissue sarcoma.  The Board has considered the March 2008 letter from Dr. D.T.S. and the testimony and submissions of the appellant's sister-in-law; however, the VA expert appears to have considered these opinions, yet an association could not be made.  In addition, the opinion of Dr. D.T.S. was conjectural and suggested a possibility that exposure to Agent Orange "could have caused" post-pharyngeal wall carcinoma.  Use of the words "would have" or "could have" makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

As described in detail above, the Veteran's claims file was reviewed by a VA examiner, who is a medical expert in the appropriate field, for the purposes of determining whether the Veteran's death was due to military service, including his exposure to in-service herbicidal agents.  The VA examiner essentially opined that the Veteran's pharyngeal cancer was not a form of soft tissue sarcoma and that it was very unlikely that the Veteran's metastatic carcinoma of the pharynx was related to his military service, as this disease was not attributable to herbicide exposure but to the Veteran's smoking.  However, the United States Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The VA examiner's opinion is considered highly probative as it is definitive, prepared by an expert in the applicable field of medicine, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Under these circumstances, the Board concludes that the February 2011 VA examiner's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's death was due to in-service exposure to herbicides.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board finds that the appellant is not competent to provide an opinion that the Veteran's death due to metastasized carcinoma of the pharynx was etiologically related to his military service or to in-service exposure to herbicides.  While the appellant is competent to report the Veteran's symptoms that she observed as they came to her through her senses, metastasized carcinoma of the pharynx is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The appellant's sister-in-law, a nurse practitioner for VA, is competent to provide some medical opinions about her brother's disease history and diagnosis, but her views are not as persuasive as those of the 2011 VA medical reviewer who is a board-certified oncologist.  As discussed above, the Board has determined that the 2011 opinion of the VA physician is more probative given the rationale, which was based on medical training and a review of the claims folder.  Thus, the Board attaches greater probative weight to the clinical findings of the VA reviewer than to the lay statements submitted by the appellant or the medical opinions and statements introduced by her sister-in-law.  

The Board notes that the appellant has not asserted that the Veteran's death was due a service-connected disability, and instead attributed his death to in-service exposure to herbicides.   In fact, the record shows that the Veteran was not service-connected for any disability before his death.  As explained above, direct or presumptive service connection is not warranted for carcinoma of the pharynx in this case.  Therefore, there is no disability of service origin that can be considered as either the principal or contributory cause of death.  Therefore, service connection for the cause of the Veteran's death is not warranted in this case.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death, to include as due to herbicide exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


